Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roy Gross on 1/3/2022.

The application has been amended as follows: 


	In claim 8, please replace [claim 6, 	wherein said UV-curable] with --claim 6, wherein said UV-curable--.
	In claim 8, please replace [urethanacrylates] with --urethaneacrylates--.
	In claim 10, please replace [tert-    butylhydroquinone] with --tert-butylhydroquinone--.
	In claim 14, please replace [said] with --a-- directly before “UV-curable compound, to obtain said substrate”.
	In claim 14, please insert --in contact with said first composition-- directly before “to UV-light, thereby curing said first composition”.
	In claim 15, please replace [1] with --14--.
	In claim 15, please replace [any       of said      first] with --any of said first--.
	In claim 17, please replace [(iv)] with --(iii)--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the method of claim 1 or 21. In particular, the prior art fails to teach the metal cation solution is contacted with a substrate with a cured composition comprising a reducing agent that reduces the metal cation, wherein the resulting patterned metal layer has a gloss greater than 400 GU. Claims 2-11 and 13-20 depend from claim 1 and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
	Claims 1-11 and 13-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
January 4, 2022Primary Examiner, Art Unit 1759